DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 19, 2021 has been entered.


  Claims 5, 13, and 18 were cancelled. Claim 24 was newly added.  Therefore,  claims 1-4, 6-12, 14-17, and 19-24 remain pending in the application for examination.


						Claim Rejections

Claim 1 is objected due to following informalities:
In claim 1, line 15, “for downlink reception” should be changed to – for the downlink reception. 


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the    subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 

Claims 1, 4, 6, 9, 12, 15-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satori et al. in U.S. Publication No. 2016/0302092 A1, hereinafter referred to as Satori, in view of Eriksson et al. in U.S. Publication No. 2017/0264417 A1, hereinafter referred to as Eriksson.


Regarding claim 1, Sartori discloses a method (method of signaling a user equipment {UE} to monitor control channels, para.5) comprising:
receiving, by a wireless device, configuration parameters of a cell (receiving, by UE, configuration signaling from base station, e.g., cell, para.5), wherein the configuration parameters indicate one or more first search space sets of a bandwidth part (BWP) of the cell and one or more second search space sets of the BWP of the cell (configuration designates which subframes to monitor – subframe 200(1), 200(2), 200(3) or 200(N), e.g., subframes forming first/ second search space sets, using narrowband bandwidth {10MHz, e.g., bandwidth part} or system bandwidth {100MHz}, [para.5 and 41] and wherein subframe include EPDCCH search space [para.41] ); 





receiving, via the one or more first search space sets of the BWP, one or more downlink signals (receiving signals and data on EPDCCH bandwidth  [para.40]  which is EPDCC search space [para.41 or 42]);
receiving first downlink control information (DCI), associated with a plurality of wireless devices (receiving DCI messages for a group of UEs including scheduling assignments, [para.38, lines 1-9] wherein DCI can be in a probe message [para.51, lines 1-2])  indicating switching from the one or more first search space sets of the BWP to the one or more second search space sets of the BWP (signaling to UE to switch from monitoring EPDCCH bandwidth, e.g., first search space set, to begin monitoring system bandwidth, e.g., second search space set, para.45);
based on the first DCI, switching, for downlink reception, from a first resource associated with the one or more first search space sets of the BWP to a second resource associated with the one or more second search space sets of the BWP (when receiving DCI/ probe message, starts to receive control information/ data from EPDCCH bandwidth, e.g., first resource, to entire system bandwidth, e.g., second resource, para.45); 
receiving, based on the switching and via the one or more second search space sets of the BWP, second DCI (receiving, probe message {instructing switching to system bandwidth, e.g, second search space sets} assignments on uplink resources for UE to transmit pilot signals, e.g., second DCI, para.59).
Sartori does not disclose activating the one or more second search space sets of the BWP and deactivating the one or more first search space sets of the BWP; which are known in the art and commonly applied in wireless data communications field, as suggested in Eriksson’s disclosure as below.
Ericksson, from the similar field of endeavor, teaches activating the one or more second search space sets of the BWP and deactivating the one or more first search space sets of the BWP (modifying search space such as adding/ deleting/ moving, wherein adding a new search space location, or having earliest allocated search space location being replaced with one or several new search space location(s), e.g., activating {second} search space sets, so as wireless device monitors {fewer} downlink channels defined at new search space locations, and deleting/ deactivating oldest search space location, e.g., deactivating {one} search space sets, para. 58, 95, and 107). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of receiving DCI instructing to switch from first resources associated with first search spaces sets to resources associated with second search spaces sets -- into the method of  monitoring/ decoding downlink signals in order to obtain resources assignments conveyed in switched-to/ second search spaces sets for downlink/ uplink transmissions  – wherein such method includes deleting/ deactivating old/ first search space sets of the BWP, and using/ activating an updated/ second search space sets; thus ensuring  that each wireless device only needs to monitor control channels sent in appropriate search space sets based on a DCI being sent to a 


Regarding claim 4, Sartori in view of Ericksson further disclose one or more downlink signals via the one or more second search space sets of the BWP are not monitored during the receiving of the one or more downlink signals via the one or more first search space sets of the BWP (UE does not receive any messages, e.g., downlink signals, outside of EPDCCH bandwidth ,e.g., first search space, that UE is monitoring, see para.48, lines 1-8 in Satori); which would be understood that not receiving any messages is related to not necessarily monitoring for their receipt. 


Regarding claim 6, Sartori in view of Ericksson further disclose based on the second DCI, switching, for downlink reception, from the second resource associated with the one or more second search space sets of the BWP to the first resource associated with the one or more first search space sets of the BWP (switching back to narrowband bandwidth, e.g., first resource, from wideband bandwidth monitoring, e.g., second resource, for downlink reception, see para.64 in Sartori) ; and 
receiving, based on the switching and via the one or more first search space sets of the BWP, third DCI (receiving, probe message sent in EDPCCH, assignements on uplink resources for UE to transmit pilot signals, e.g., second DCI, see para.59 in Sartori).


Regarding claim 9, claim 9 is rejected for substantially same reasons as applied to claim 1, wherein “receiving a first command indicating an activation of the cell” can be understood as “receiving configuration parameters of a cell”. 


Regarding claim 12, claim 12 is rejected for substantially same reasons as applied to claim 4, except that claim 12 is in device claim format. 


Regarding claim 15, Sartori discloses a method (method of signaling a user equipment {UE} to monitor control channels, para.5), comprising: 
sending, by a base station, configuration parameters of a cell, wherein the configuration parameters indicate one or more first search space sets of a bandwidth part (BWP) of the cell and one or more second search space sets of the BWP of the cell; sending a first command indicating an activation of the cell (sending, by base station, e.g., cell, configuration signaling, para.5), wherein the configuration parameters indicate one or more first search space sets of a bandwidth part (BWP) of the cell and one or more second search space sets of the BWP of the cell (configuration designates which subframes to monitor – subframe 200(1), 200(2), 200(3) or 200(N), e.g., subframes forming first/ second search space sets, using narrowband bandwidth {10MHz, e.g., bandwidth part} or system bandwidth {100MHz}, [para.5 and 41] and wherein subframe include EPDCCH search spacd [para.41]); 
sending at least one packet via at least one first downlink channel associated with the one or more first search space sets of the BWP (communicating control messages, e.g., packets, via EPDCCH bandwidth, see para.43, lines 1-4 in Sartori);
sending first downlink control information (DCI), associated with a plurality of wireless devices (sending DCI messages for a group of UEs including scheduling assignments, [para.38, lines 1-9] wherein DCI can be in a probe message [para.51, lines 1-2]), indicating switching from the one or more first search space sets of the BWP to the one or more second search space sets of the BWP (signalling to UE to switch from monitoring EPDCCH bandwidth, e.g., first search space set, to begin monitoring system bandwidth, e.g., second search space set, para.45);
sending, after sending the first DCI, second DCI via at least one second downlink channel associated with the one or more second search space sets of the BWP (sending probe message via EPDCCH, assignments on uplink resources, e.g., second DCI, para.59); and
receiving, based on the second DCI, an uplink transmission associated with at least one wireless device of the plurality of wireless devices (receiving, as result of sending probe message/ DCI including assignements on uplink resources, uplink signals, e.g., upling transmissions from UE, para.59).
Sartori does not disclose activating the one or more second search space sets of the BWP and deactivating the one or more first search space sets of the BWP; which are known in the art and commonly applied in wireless data communications field, as suggested in Eriksson’s disclosure as below.
Ericksson, from the similar field of endeavor, teaches activating the one or more second search space sets of the BWP and deactivating the one or more first search space sets of the BWP (modifying search space such as adding/ deleting/ moving, wherein adding a new search space location, or having earliest allocated search space location being replaced with one or several new search space location(s), e.g., activating {second} search space sets, so as wireless device monitors {fewer} downlink channels defined at new search space locations, and deleting/ deactivating oldest search space location, e.g., deactivating {one} search space sets, para. 58, 95, and 107). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of transmitting DCI instructing  UE to switch from first resources associated with first search spaces sets to resources associated with second search spaces sets -- into the method of  monitoring/ decoding downlink signals of UE, so as for UE to obtain resources assignments conveyed in switched-to/ second search spaces sets for downlink/ uplink transmissions – wherein such method includes deleting/ deactivating old/ first search space sets of the BWP, and using/ activating an updated/ second search space sets; thus ensuring that each wireless device only needs to monitor control channels sent in appropriate search space sets based on a DCI being sent to a 

Regarding claim 16, Sartori in view of Ericksson further disclose the second DCI indicates uplink radio resource allocation of the cell (receiving, probe message sent in dPDCCH, assignements on uplink resources for UE to transmit pilot signals, e.g., second DCI, see para.59 in Sartori).


Regarding claim 17, Sartori in view of Ericksson further disclose sending a downlink transport block, wherein the second DCI indicates downlink radio resource allocation of the cell (transmitting transport blocks [see para.4 in Sartori], wherein DCI includes information about DL-SCH resource allocation [see para.36 in Sartori]).


Regarding claim 20, Sartori in view of Ericksson further disclose the cell comprises at least one of:
a primary cell (serving base station, see para.47 in Sartori); or
a secondary cell (other base station, see para.47 in Sartori).



Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori in view of Eriksson, as applied to claims 1 and 9 above, respectively, and further in view of Nam et al. in U.S. Publication No. 2019/0342898 A1, hereinafter referred to as Nam’98, which claims the benefit of U.S. Provisional Patent Application No. 62/665,961 filed May 02, 2018, hereinafter referred to as Prov’61.


Regarding claim 2, Sartori in view of Ericksson do not further disclose wherein, during a power saving state, at least one of: uplink data is not transmitted via a physical uplink shared channel of the cell, a preamble is not transmitted via a physical random access channel of the cell, or downlink transport blocks are not received via the cell; which are known in the art and commonly applied in wireless data communications field, as suggested in Nam’98 disclosure as below.
Nam’98, from the similar field of endeavor, teaches:
performing, during a power saving state, at least one of: not transmitting uplink data via a physical uplink shared channel of the cell (not transmitting PUSCH, e.g., uplink data, para.96, lines 1-10 in Nam’98, or para.95 in Prov’61); not transmitting a preamble via a physical random access channel of the cell; or not receiving downlink transport blocks via the cell.
Thus, it would be appreciated by one of ordinary skill in the art to stop transmitting via a physical uplink shared channel of the cell during the power 


Regarding claim 3, Sartori in view of Ericksson do not further disclose performing, during a power saving state, at least one of: transmitting one or more sounding reference signals; or transmitting one or more channel state information reports for the cell; which is known in the art and commonly applied in wireless data communications field, as suggested in Nam’98 disclosure as below.
Nam’98, from the similar field of endeavor, teaches that urgent traffic, e.g., ultra-reliable low latency communications (URLLC) or grant-free uplink transmissions, may be transmitted during inactive symbols, and in some other ases, UE may monitor a tracking reference signal (TRS), a CSI-RS (para.99, lines 2-28 in Nam’98 or para.98 in Prov’61). 
Thus, it would be appreciated by one of ordinary skill in the art to, during the power saving state, to transmit at least one or more sounding reference signals or channel state information reports for the cell; thus efficiently supporting  synchronization with a base station by providing important information for the base station to carry out critical operations for subsequent data transmission in a power saving mode scenario. 


Regarding claims 10-11, claims 10-11 are rejected for substantially same reasons as applied to claims 2-3, except that claims 10-11 are in a device claim format. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori in view of Eriksson, as applied to claim 1 above, and further in view of Yi et al. in U.S. Publication No. 2019/0223097 A1, hereinafter referred to as Yi.


Regarding claim 7, Sartori in view of Ericksson do not further disclose based on the first DCI, setting the BWP of the cell to a power saving state, herein the BWP comprises at least one of: a default BWP indicated by a radio resource control message; an active BWP; or an initial active BWP indicated by the radio resource control message; which is known in the art and commonly applied in wireless data communications field, as suggested in Yi’s disclosure as below.
Yi, from the same endeavor, teaches based on the first DCI setting, setting the BWP of the cell to a power saving state, wherein the BWP comprises at least one of: a default BWP indicated by a radio resource control message; an active BWP; or an initial active BWP indicated by the radio resource control message (triggering PSM active state [para.63] or configuring second RF bandwidth, e.g., BWP to power saving state, para.110), wherein the BWP comprises at least one of:
an active BWP; 

a default BWP indicated by a radio resource control message (wherein second RF bandwidth corresponds to default minimum bandwidth, [para.110] and is configured by higher layer/ RRC [para.61]; 
Therefore, it would be obvious to one of ordinary skill in the art to set the BWP (in default or active or initial active state) to a power savings state; thus minimizing processing of control channels in some particular situations.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori in view of Eriksson and Yi, as applied to claim 7 above, and further in view of Tseng et al. in U.S. Publication No. 2019/0305867 A1, hereinafter referred to as Tseng, which claims the benefit of and priority to a Provisional U.S. Patent Application Ser. No. 62/650,729 filed on Mar. 30, 2018, hereinafter referred to as Prov’29.


Regarding claim 8, Sartori in view of Ericksson and Yi do not further disclose receiving the one or more downlink signals via the one or more first search space sets of the BWP during an active state of the BWP; which is known in the art and commonly applied in wireless data communications field, as suggested in Tseng’s disclosure as below.
Tseng, from the same endeavor, teaches receiving the one or more downlink signals via the one or more first search space sets of the BWP during an active state (trying to decode all {first} PDCCH candidates, e.g., monitoring first control channel candidates, that are included in each {first} one of search space occasions, after receiving the search space configuration, para.55).
Therefore, it would be obvious to one of ordinary skill in the art to receive downlink signals via first search space sets of the BWP during an active state of the BWP so as to decode them to perform further actions.


Claims 14, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori in view of Eriksson, as applied to claim 1 (for claims 22, 24), claim 9 (for claims 14, 23), and claim 15 (for claims 19, 21) above, and further in view of Tseng.


Regarding claim 22, Sartori in view of Eriksson do not further disclose the first DCI comprises a slot format indicator indicating a slot format; which is known in the art and commonly applied in wireless data communications field, as suggested in Tseng’s disclosure as below.
Tseng, from the similar field of endeavor, teaches the first DCI comprises a slot format indicator indicating a slot format (search space configuration, e.g., search space deactivation, associated with DCI, may include Slot Format Indicator (SFI), see para.54 in Tseng, or section a) of pg.1 in Prov’29).



Regarding claim 24, Sartori in view of Ericksson do not further disclose the switching comprises: stopping monitoring first control channel candidates via the one or more first search space sets of the BWP; and starting monitoring second control channel candidates via the one or more second search space sets of the BWP; which are known in the art and ommonly applied in wireless data communications field, as suggested in Tseng’s disclosure as below. 
Tseng, from the similar field of endeavor, teaches stopping monitoring first     control channel candidates via the one or more first search space sets of the BWP (stopping decoding PDCCH candidates within a {first} search space, para.62 in Tseng, or 1st para. of pg.7 in Prov’29); and starting monitoring second control channel candidates via the one or more second search space sets of the BWP when activating another search space set (starting monitoring new {second}  search space, or decoding PDCCH candidates of {second} search space occasion in case of receiving activation message, para.72, lines 1-12 and para.75 in Tseng, or 3rd para. of pg.7 in Prov’29). 
Therefore, it would be obvious to one of ordinary skill to stop monitoring first control channel candidates via the one or more first search space sets of the BWP; and  starting monitoring second control channel candidates via the one or more second search space sets of the BWP when activating another search space set; 


Regarding claim 14, claim 14 is rejected for substantially same reasons as applied to claim 24, except that claim 14 is a device claim format.


Regarding claim 23, claim 23 is rejected for substantially same reasons as applied to claim 22, except that claim 23 is a device claim format.


Regarding claim 19, Sartori in view of Ericksson do not further disclose the configuration parameters indicate, for the one or more first search space sets of the BWP and the one or more second search space sets of the BWP, at least one of: a control resource set identification; a number of symbols; a set of resource blocks; or a control channel element-to-resource element group mapping indicator; which are known in the art and commonly applied in wireless data communications field, as suggested in Tseng’s disclosure as below.
Tseng, from the similar field of endeavor, teaches configuration parameters indicate, for the one or more second search space sets of the BWP, at least one of: 
(search space configuration includes CORESET ID, see para.54 in Tseng, or Table 1, pg.2 of Prov’29); 
a number of symbols (search space configuration includes CORESET symbols, see para.54 in Tseng, or Table 1, pg.2 of Prov’29); 
a set of resource blocks (search space configuration includes CORESET frequency resource locations, see para.54 in Tseng, or Table 1, pg.2 of Prov’29); or
a control channel element-to-resource element group mapping indicator.
Therefore, it would be obvious to send these configuration parameters to UE so as for the UE to determine relevant search spaces sets of the BWP in order to perform appropriate decoding. 


Regarding claim 21, claim 21 is rejected for substantially same reasons as applied to claim 22, except that claim 21 is recited from the perspective of the base station (base station, element 850 in Fig.8B in Sartori). 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           


	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465